Name: Commission Regulation (EEC) No 279/87 of 29 January 1987 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain
 Type: Regulation
 Subject Matter: prices;  Europe;  trade policy
 Date Published: nan

 No L 28/10 Official Journal of the European Communities 30 . 1 . 87 COMMISSION REGULATION (EEC) No 279/87 of 29 January 1987 amending Regulation (EEC) No 1183/86 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 475/86 of 25 February 1986 laying down general rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), and in particular Article 1 6 thereof, Whereas Article 3 (2) of Commission Regulation (EEC) No 1 183/86 (2), as last amended by Regulation (EEC) No 3892/86 (3), provides that the maximum annual quantity which may be imported must be split up on a quarterly basis ; whereas this period should be extended by three months to enable more flexible management of the market ; whereas alterations should therefore also be made to the wording of Article 5 ( 1 ), (2) and (3) and of Article 1 5 (3) of that Regulation, in which the quarter is also used as the reference period ; Whereas Article 5 (1 ) of Regulation (EEC) No 1183/86 provides that the competent body must issue the import documents on the basis of applications received by the twenty-fifth day of the preceding month ; whereas, for January 1987, the time limit for submitting documents should be extended to enable operators to take into consi ­ deration the amendments provided for in this Regulation and to submit the corresponding applications ; Whereas Article 5 (4) of Regulation (EEC) No 1183/86 provides that the period of validity of the import docu ­ ments should be four months ; whereas this period of validity should be extended by one month to take into account the less frequent issue of licences and thus to make management of the market more flexible ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1183/86 is hereby amended as follows : 1 . In Article 3 (2), 'quarterly' is replaced by 'six-monthly', and in Article 5 ( 1 ), (2) and (3) and in Article 15 (3) 'quarter' is replaced by 'six month period'. 2. The following subparagraph is added to Article 5 ( 1 ) : 'However, for the first six months of 1987, applications for import licences must be received by 6 February 1987'. 3 . In Article 5 (4), 'four' is replaced by 'five'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 January 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 53, 1 . 3 . 1986, p. 47 . (2) OJ No L 107, 24. 4 . 1986, p. 17. (3) OJ No L 361 , 20 . 12. 1986, p. 28 .